Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				Terminal Disclaimer		
The terminal disclaimer filed on 12/13/21 has been approved for entry.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney      Adriana L. Burgy (Reg. No. 48,564) on 12/10/21.  The application has been amended as follows:

26. 	(Currently Amended)  A system for treating an exhaust stream comprising NOx from an engine, the system comprising:
a diesel oxidation catalyst comprising an inlet zone with an axial length and an outlet zone with an axial length, the inlet zone comprising at least one of platinum and palladium in a first loading, the outlet zone comprising palladium in a second loading, the outlet zone comprising less than 0.1 wt. % platinum, the first loading being greater than the second loading, and the axial length of the inlet zone being less than or equal to the axial length of the outlet zone;
a catalyzed soot filter disposed downstream from the diesel oxidation catalyst, the catalyzed soot filter comprising an oxidation catalyst composition on the filter; and 

wherein the diesel oxidation catalyst is configured such that an amount of NO2 entering the diesel oxidation catalyst is substantially the same as an[ amount of NO2 exiting the diesel oxidation catalyst with no more than a 25 ppm increase in the NO2 concentration; and
wherein the oxidation catalyst composition with platinum group metals loading on the filter is configured to produce NO2 to optimize  a ratio of NO to NO2 exiting the filter.

34.	(Currently Amended) A system for treating an exhaust stream comprising NOx from an engine, the system comprising: 
a diesel oxidation catalyst comprising at least one of platinum and palladium;
a catalyzed soot filter disposed downstream from the diesel oxidation catalyst, the catalyzed soot filter comprising an oxidation catalyst composition on the filter, and 
a NOx reducing catalyst located downstream from the catalyzed soot filter;
wherein the oxidation catalyst composition on the filter comprises a higher loading of platinum group metals than present on the diesel oxidation catalyst and the diesel oxidation catalyst comprises palladium and a loading of less than 0.1 wt % platinum in an outlet zone;
wherein the diesel oxidation catalyst is configured such that an amount of NO2 entering the diesel oxidation catalyst is substantially the same as an amount of NO2 exiting the diesel oxidation catalyst with no more than a 25 ppm increase in the NO2 concentration; and
wherein the oxidation catalyst composition with platinum group metals loading on the filter is configured to produce NO2 to optimize [[]] a ratio of NO to NO2 exiting the filter.

Allowable Subject Matter
Claims 26, 32-34 and 36-51 are allowed.


                                                                 Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747